Citation Nr: 1442237	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-18 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental disability, to include periodontal disease with loss of teeth.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1955 to September 1958 and from November 1959 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board has recharacterized the Veteran's service connection claim for atrophy of the gums and loss of teeth more broadly as a dental disability, to include periodontal disease with loss of teeth.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability.

The United States Court of Appeals for Veterans Claims (Court) has held that, with respect to dental claims, a claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993). However, regarding dental claims, the RO adjudicates the claim for service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  The Board notes that in the February 2007 rating decision, the RO stated that a copy of the Veteran's application would be forwarded to the appropriate VAMC and the Veteran should contact such to apply for dental treatment.  The February 2007 rating decision stated the issue would not be addressed further unless an eligibility determination was necessary.  As the issue currently before the Board stems from an adverse determination by the RO, and nothing further is indicated for outpatient treatment, the appeal is limited to the issue of service connection for a dental disability for compensation purposes, and it has been characterized as stated on the title page.

With respect to the issues of entitlement to a rating in excess of 40 percent for service-connected chronic muscular strain and degenerative instability of the lumbar spine, and entitlement to an effective date prior to May 30, 2008, for the grant of a 40 percent rating for chronic muscular strain and degenerative instability of the lumbar spine, the Board will clarify the procedural history.  In May 2008, the Veteran submitted a claim for increase for his service-connected chronic muscular strain and degenerative instability of the lumbar spine, which was then evaluated as 10 percent disabling.  This was subsequent to a prior appeal of the initial 10 percent rating, which the Veteran appealed then withdrew in March 2008.  

In a September 2008 rating decision, the RO granted a 40 percent evaluation effective May 20, 2008, the date the claim for an increase.  In March 2009 statements, the Veteran appealed both the effective date and the evaluation assigned in the September 2008 rating decision for chronic muscular strain and degenerative instability of the lumbar spine.  A February 2010 statement of the case was issued, and while the Veteran did not perfect a substantive appeal, VA medical records dated from July 2001 to February 2010, were associated with the claims file in March 2010, within the applicable appeal period.  These records show treatment for back problems, and thus are new and material.  Specifically, a January 2008 VA treatment record documented chronic low back pain, pain assessment and management.  Because VA was in receipt of new and material evidence prior to the expiration of the appeal period, the evidence will be considered as having been filed in connection with the claim pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  The RO did not subsequently re-adjudicate the claim for an earlier effective date for the rating.  

With respect to the claim for an increased rating for chronic muscular strain and degenerative instability of the lumbar spine, the 40 percent rating was continued in a December 2010 rating decision.  However, VA treatment records, dated from June 2010 to November 2010 were associated with the claims file in December 2010, several days after the issuance of the rating decision.  These records show treatment for back problems which is relevant to an increased rating claim and thus, are new and material.  Specifically, November 2010 VA treatment records document chronic back pain managed with Ibuprofen as well as no vertebral or other tenderness.  Thus, as indicated above, such evidence will be considered as having been filed in connection with the claim pending at the beginning of the appeal period.  Id.  The Board recognizes that the RO, as stated in the June 2013 statement of the case, did properly not construe the Veteran's January 2011 statement as a notice of disagreement with respect to these issues, but nevertheless, under the analysis above, such claims are not finally adjudicated.

Therefore, as the issues of entitlement to an earlier effective date and entitlement to an increased rating, for chronic muscular strain and degenerative instability of the lumbar spine, are both still pending reconsideration by the RO under 38 C.F.R. § 3.156(b), the Board does not have jurisdiction over them and they are referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A February 2007 rating decision denied entitlement to service connection for pyria of the gums with loss of teeth, based essentially on a finding that such was not a compensable disability, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received subsequent to the February 2007 rating decision does not, by itself or when considered with previous evidence of record, show that a dental disability, to include periodontal disease with loss of teeth, is a compensable disability; does not relate to an unestablished fact necessary to substantiate the claim of service connection for periodontal disease; and does not raise a reasonable possibility of substantiating such claim.



CONCLUSIONS OF LAW

1.  The February 2007 rating decision, which denied entitlement to service connection pyria of the gums with loss of teeth, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a dental disability to include periodontal disease with loss of teeth has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to a petition to reopen a previously denied claim of service connection for a dental disability, the Veteran must be: (1) notified of the evidence and information necessary to reopen the claim (i.e., describe what new and material evidence is); (2) apprised of the evidence and information necessary to substantiate each element of the underlying service connection claim; and (3) notified of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A June 2008 VA letter complied with Kent as it indicated why the prior claim was denied in a general sense, what evidence was necessary to substantiate the claim, specifically identified the prior rating decision which denied the claim, defined new and material evidence and explained how to substantiate the underlying claim of service connection. 

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs and VA medical records are associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

A VA compensation examination was not provided for the dental disability claim because the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  And as the Board will explain, since there is not the required new and material evidence, an examination is not required concerning this claim.  Id.  However, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Here, however, even when the RO previously considered and denied this claim in February 2007, there was consideration and an implied recognition that the Veteran had pyria with tooth loss but that the critical element was lack of a compensable disability for VA purposes, which is also the reason this claim has continued to be denied.  The Veteran therefore is not entitled to a VA compensation examination concerning this claim merely as a matter of course for this already acknowledged disability without any suggestion that a compensable disability exists.  The Board therefore is satisfied that VA has provided all assistance required by the VCAA concerning this claim. 

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for entitlement to service connection for hearing loss.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

The Veteran originally submitted an application for entitlement to service connection for gum disease in May 2006.  In a February 2007 rating decision, the RO denied the claim based essentially on a finding that such was not a compensable disability.  The Veteran did not appeal the February 2007 rating decision in a timely manner, and no new and material evidence was received within the appeal period, thus the February 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  The Veteran filed a new claim for atrophy of the gums and loss of teeth in May 2008.  The May 2008 claim was denied in a September 2008 rating decision, as new and material evidence was not received.  In March 2009, the Veteran filed a notice of disagreement with respect to the September 2008 rating decision.  A February 2010 statement of the case also denied the claim as new and material evidence was not received.  The Board finds that the Veteran's statement received in April 2010, within the appeal period, may be reasonably construed as a timely substantive appeal therewith, thus, the Board finds that the September 2008 rating decision did not become final and is the rating decision on appeal.  Nonetheless, the RO denied the claim again in a December 2010 rating decision and issued a January 2013 statement of the case.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade, 24 Vet. App. at 118.

With respect to the February 2007 rating decision, which denied the claim of entitlement to service connection for pyria of the gums with loss of teeth, the evidence of record pertinent to the claim included service treatment records, an April 2006 statement from the Veteran's spouse and a May 2006 informal claim for gum disease from the Veteran.  In the April 2006 statement, the Veteran's spouse stated the Veteran contracted pyorrhea from an outbreak at the mess hall during service. 

New evidence added to the record since the February 2007 rating decision rating decision, includes additional statements from the Veteran and his spouse.  Specifically, in his May 2008 claim the Veteran stated that the atrophy of his gums and loss of teeth due was due to purple dye put on his gums after an outbreak of pyorrhea in the mess hall, which also closed for sterilization.  He also stated he has problems masticating food.  In a June 2008 notarized statement, the Veteran's spouse reiterated the Veteran's pyorrhea was due to an outbreak at the mess hall.  She also stated the Veteran suffered a great deal of pain after service and sought treatment from a dentist, now retired.  She further stated that the Veteran tried to keep his own teeth but that they had been replaced with dentures.  

In a March 2009 notice of disagreement the Veteran stated he was required to put a purple substance on his gums during service, which he contended caused deterioration of his gums and teeth.  The Veteran reiterated these claims in a subsequent March 2009 statement.  In an April 2010 statement, construed as a substantive appeal, the Veteran referenced in-service surgery on upper gums due to infection, that materials used for fillings in-service gave him a bitter taste and caused an electric shock to the mouth.  He also stated dentures are not like your own teeth.  In January 2011 statement, construed as a notice of disagreement by the RO, the Veteran linked his pyorrhea to a bone scrape surgery in service.  A medical article on periodontitis was also associated with the record in June 2013.  The Veteran has also submitted service treatment records already of record.  VA treatment records have also been associated with the file; however, such do not reference dental treatment.  

Effective February 29, 2012, during the pendency of the claim, VA amended its regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  Notably, no substantive changes were made in the regulations concerning service connection for dental conditions for compensation purposes; thus, no legal basis for considering the Veteran's claim has been presented. 

The legal authority provides now, as it did then, that VA compensation is only available for certain types of dental and oral conditions.  See 38 C.F.R. § 4.150 (2013) (delineating the dental disabilities for which compensation is warranted). In particular, VA compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service and due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2013) (Note).  Replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service connected for purposes of compensation.  38 C.F.R. § 3.381(b) (2013).  For loss of masticatory surface due to loss of substance of the body of the maxilla or mandible, service connection may be granted, but a compensable rating will be granted only if masticatory surface cannot be restored by suitable prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913. 

In other words, service connection may not be granted for compensation purposes for periodontal disease, or for tooth loss resulting from periodontal disease, under any circumstances.

No new and material evidence for this claim has been received since the prior, final denial in February 2007.  The Veteran and his spouse have only made statements essentially arguing that the Veteran's pyorrhea is related to service.  Such is not new evidence as such a contention was made with respect to the initial claim.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  Moreover, with respect to the nuances of the Veteran and his spouse's statements, such as the contention that a purple substance was applied to the gums in service, such is not material evidence because it adds nothing to the record to support the critical lacking element, namely the existence of a compensable disability.  As noted above, the statements described above specifically indicate the Veteran has dentures, which is not a compensable disability, and the exact reason the claim was previously denied.  Instead, this evidence is cumulative of the previous evidence that provided an indication of periodontal disease, a matter not in dispute.

Additionally, the service treatment records received as a part of the appeal are duplicative of evidence that was already of record at the time of the earlier decision.  Any "new" evidence added is shown to be unrelated to the dental claim and is thereby not material.   

Accordingly, for the reasons above, and even considering the "low threshold" standard outlined by the Court in Shade, the Board finds that new and material evidence has not been received, and the claims of service connection for a dental disability, to include periodontal disease with tooth loss, may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



ORDER

New and material evidence having not been submitted, the Veteran's application to reopen the claim of entitlement to service connection for a dental disability, to include periodontal disease with loss of teeth, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


